compasslogo_colora31.jpg [compasslogo_colora31.jpg]
Exhibit 10.45





Rules, Policies and Procedures for Equity Awards Granted to Employees
January 1, 2019
These Rules, Policies and Procedures for Equity Awards Granted to Employees
(these “Rules”), effective January 1, 2019, together with a grant notice (as
applicable, the “Grant Notice”), comprise each Participant’s agreement with
Compass Minerals International, Inc., a Delaware corporation (the “Company”),
regarding Awards awarded under the Compass Minerals International, Inc. 2015
Incentive Award Plan (as amended from time to time, the “Plan”).
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. Awards are subject to the terms and
conditions set forth in these Rules, the Grant Notice and the Plan, each of
which is incorporated herein by reference. In the event of any inconsistency
between the Plan and these Rules, the terms of the Plan will control. Awards are
subject to the Company’s Compensation Clawback Policy, dated February 2016, or
any successor policy thereto (the “Clawback Policy”).
1.2     Defined Terms. Certain terms in these Rules are defined in Article V.
Capitalized terms not specifically defined in these Rules have the meanings
specified in the Plan.
ARTICLE II.
VESTING, EXERCISABILITY, DIVIDEND EQUIVALENTS
2.1    Vesting of Award. Each Award will vest and, for Options, become
exercisable according to the vesting schedule in the Grant Notice (the “Vesting
Schedule”).
2.2    Duration of Exercisability of Options. The Vesting Schedule is
cumulative. Any portion of an Option which vests and becomes exercisable will
remain vested and exercisable until the Option expires. An Option will be
forfeited immediately upon its expiration.
2.3    Person Eligible to Exercise Options. During Participant’s lifetime, only
Participant may exercise the Options. After Participant’s death, any exercisable
portion of the Options may, prior to the time the Options expire, be exercised
by Participant’s Designated Beneficiary as provided in the Plan.
2.4    Partial Exercise of Options. Any exercisable portion of the Options or
the entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Section 2.5 at any time prior to the
time the Options or portion thereof expires, except that the Option may only be
exercised for whole shares.
2.5    Exercise of Options. A Participant may exercise Options by delivering to
the Company (or its authorized agent), during the period in which such Options
are exercisable, (i) a notice of exercise, which may be electronic, of
Participant’s intent to purchase a specific number of shares of Stock pursuant
to the Grant Notice, and (ii) full payment of the price per share of Stock
(“Option Price”) for such specific number of shares of Stock. Payment may be
made by any one or more of the following means:
(a)    cash, personal check or wire transfer;







--------------------------------------------------------------------------------




(b)    if approved and permitted by the Compensation Committee, shares of Stock,
owned by Participant, with a Fair Market Value on the date of exercise equal to
the Option Price, which such shares of Stock must be fully paid, non-assessable
and free and clear from all liens and encumbrances; or
(c)    if approved and permitted by the Compensation Committee, through the sale
of the shares of Stock acquired on exercise of Options through a broker to whom
Participant has submitted irrevocable instructions to deliver promptly to the
Company an amount sufficient to pay for such shares of Stock, together with, if
required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise (and a copy of such
delivery instructions must also be delivered to the Company by Participant with
the notice of exercise).
2.6    Expiration of Options. Except as the Compensation Committee may otherwise
approve, the Options may not be exercised to any extent by anyone after, and
will expire on, the first of the following to occur:
(a)    The final expiration date set forth in the Grant Notice;
(b)    The expiration of 90 days from the date of Participant’s Termination of
Service, unless Sections 2.6 (c) or (d) apply;
(c)    The expiration of three years from the date of Participant’s Termination
of Service by reason of Participant’s death, Disability or Retirement;
(d)    If Participant is terminated without Cause within 18 months (or 24 months
for any Participant subject to a Change in Control Severance Agreement)
following such Change of Control and prior to the Vesting End Date, the
expiration of one year from the date of Participant’s Termination of Service;
and
(e)    Participant’s Termination of Service for Cause;
For purposes of the foregoing, if Participant’s right to exercise an Option
expires during a blackout trading period and Participant is prohibited from
exercising the Option during such period due to trading restrictions,
Participant will have an additional 30 days following the expiration of such
blackout period to exercise the Option; provided, in no event will the term of
any Option be extended beyond the final expiration date set forth in the Grant
Notice (or the tenth anniversary of the date of grant, if sooner).
2.7    Dividend Equivalents.
(a)    Options. No Dividend Equivalents will be paid with respect to Options.
(b)    Performance Stock Units. A Participant who has been granted Dividend
Equivalents with respect to any Performance Stock Units will be entitled to
receive ordinary cash dividends paid to holders of outstanding shares with a
record date on or after the Grant Date and prior to the date the applicable
Performance Stock Unit is vested, paid or settled. Each Dividend Equivalent
entitles Participant to receive the equivalent value of any such ordinary cash
dividends paid on a single share in cash (or other property being distributed)
with respect to each Performance Stock Unit that is earned and payable, less
applicable withholding taxes. Such Dividend Equivalents will be paid in cash (or
other property being distributed) no later than 30 days following the date
payment is made with respect to Participant’s Performance Stock Units.


2

--------------------------------------------------------------------------------




(c)    Restricted Stock Units. A Participant who has been granted Dividend
Equivalents with respect to any Restricted Stock Units (as such term is defined
in the Grant Notice) will be entitled to receive ordinary cash dividends paid to
holders of outstanding shares with a record date on or after the Grant Date and
prior to the date the applicable Restricted Stock Unit is vested, paid, settled,
forfeited or otherwise expires. Each Dividend Equivalent entitles participant to
receive the equivalent value of any such ordinary cash dividends paid on a
single share in cash (or other property being distributed), less applicable
withholding taxes, which will be paid no later than 30 days following the
payment date for the respective dividend. Notwithstanding the foregoing, with
respect to Restricted Stock Units that include performance goals with respect to
a given calendar year (a “Performance Year”), no Dividend Equivalents will be
payable during such Performance Year; provided that if the performance goals set
forth in the applicable Grant Notice with respect to such Performance Year are
satisfied, and if Participant is employed on the first record date in the
calendar year following the Performance Year, then no later than 30 days
following the first dividend payment date in the year following the Performance
Year the Company will pay a catch-up payment in an amount equal to the Dividend
Equivalents Participant would have received in the Performance Year with respect
to Participant’s Restricted Stock Units.
ARTICLE III.
TERMINATION OF EMPLOYMENT
3.1    Death, Disability or Retirement. Notwithstanding anything in the Grant
Notice or the Plan to the contrary, unless (i) the Compensation Committee (the
“Compensation Committee”) of the Board otherwise determines, (ii) otherwise set
forth herein, or (iii) a Participant is entitled to special vesting rights under
the Company’s Executive Severance Plan on account of a qualifying termination
under such plan, each Award will immediately be forfeited and expire, as
applicable, as to any portion that is not vested or exercisable as of
Participant’s Termination of Service for any reason. Notwithstanding the
foregoing, the following provisions will apply in the event of Participant’s
Termination of Service due to death, Disability or Retirement:
(a)    Death. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to death, then any: (i) unvested Options will vest pro rata
as of the date of Participant’s death (based on the number of months of service
completed prior to the applicable Vesting End Date, treating any partial month
of service as a completed month of service and rounding up to the nearest whole
share); (ii) Performance Stock Units will be immediately vested and earned and
paid “at target“ within 60 days of Participant’s death; and (iii) Restricted
Stock Units will be immediately vested and paid within 60 days of Participant’s
death. Any Awards payable after Participant’s death will be paid to
Participant’s Designated Beneficiary as provided in the Plan.
(b)    Disability. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to Disability, then any (i) unvested Options will continue
to vest in accordance with the applicable Vesting Schedule; (ii) subject to
Section 15.14 of the Plan, Performance Stock Units will continue to vest in
accordance with the applicable Vesting Schedule; will be eligible to be earned
and paid based on the Company’s actual performance for the entire Performance
Period; and payment (if any) will be made to Participant at the same time and in
the same manner that payment would have been paid to Participant had he or she
remained employed through the end of the Performance Period; and (iii) subject
to Section 15.14 of the Plan and the satisfaction of applicable performance
goals, Restricted Stock Units will continue to vest in accordance with the
applicable Vesting Schedule and payment (if any) will be made at the same time
and in the same manner that such Award would have been paid to Participant had
he or she remained employed through the Vesting End Date.


3

--------------------------------------------------------------------------------




(c)    Retirement. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to Retirement, then any (i) unvested Options will vest pro
rata as of the date of Retirement (based on the number of months of service
completed prior to the applicable Vesting End Date, treating any partial month
of service as a completed month of service and rounding up to the nearest whole
share of Stock); (ii) subject to Section 15.14 of the Plan, Performance Stock
Units will continue to vest in accordance with the applicable Vesting Schedule
and will be eligible to be earned and paid based on the Company’s actual
performance for the entire Performance Period, but the number of Performance
Stock Units that will be earned and paid will be determined pro rata as of the
date of Participant’s Retirement (based on the number of months of service
completed during the applicable Performance Period, treating any partial month
of service as a completed month of service and rounding up to the nearest whole
share); and, subject to the foregoing, payment (if any) will be made to
Participant at the same time and in the same manner that payment would have been
paid to Participant had he or she remained in employed through the end of the
Performance Period; and (iii) subject to Section 15.14 of the Plan and the
satisfaction of applicable performance goals, Restricted Stock Units will vest
pro rata as of the date of Retirement (based on the number of months of service
completed prior to the Vesting End Date, treating any partial month as a
completed month and rounding up to the nearest whole share) and payment (if any)
will be made at the same time and in the same manner that such Award would have
been paid to Participant had he or she remained in employed through the Vesting
End Date.
3.2    Change of Control. If in connection with a Change of Control, (i) a
Participant’s Awards are not assumed or an economically equivalent right is not
substituted by the surviving or successor entity immediately after such Change
in Control, or (ii) a Participant is involuntarily terminated without Cause or
terminates for Good Reason in either case within 18 months (or 24 months for any
Participant subject to a Change in Control Severance Agreement with the Company)
following such Change of Control and prior to the Vesting End Date, Performance
Period or restriction period, as applicable, then, notwithstanding Section 3.1,
any (i) unvested Options will become immediately vested and exercisable; (ii)
Performance Stock Units will become immediately vested; the number of
Performance Stock Units earned and payable with respect to the Performance
Period will be determined based on the Company’s actual performance through the
effective date of such Change of Control or Termination of Service (as
applicable), or the most recent practicable measurement date if performance data
is not available through such date; and Participant will receive, within 30 days
following such Change in Control or Termination of Service (as applicable), a
number of shares of Stock or stock of the surviving or successor entity (in
certificate or book entry form and rounded to the nearest whole share) equal to
the number of Performance Stock Units determined to have been earned; provided,
however, payment will be made in cash if the Stock of the Company or the stock
of the surviving or successor entity with respect to which such Stock is
converted is not traded on a national securities exchange or automated dealer
quotation system; and (iii) Restricted Stock Units will become immediately
vested and will be paid within 30 days following the effective date of such
Change of Control or Termination of Service (as applicable).
3.3    Termination for Cause. If a Participant incurs a Termination of Service
prior to the Vesting End Date for Cause, then all outstanding Awards
(irrespective of whether or not vested) will be immediately forfeited and will
have no further force or effect.


4

--------------------------------------------------------------------------------




ARTICLE IV.
DEFINITIONS
4.1    “Cause” means, in connection with Participant’s Termination of Service,
(i) the conviction of a Participant of, or plea of guilty or nolo contendere by
Participant to, a felony or misdemeanor involving moral turpitude, (ii) the
indictment of a Participant for a felony or misdemeanor under federal securities
laws, (iii) the willful misconduct or gross negligence by a Participant
resulting in material harm to the Company or any Subsidiary, (iv) fraud,
embezzlement, theft, or dishonesty by a Participant against the Company or any
Subsidiary, or willful violation by Participant of a policy or procedure of the
Company or any Subsidiary, resulting in material harm to the Company or
Subsidiary, or (v) breach of any confidentiality agreement, obligation or policy
and/or breach of any restrictive covenant agreement, obligation or policy or
similar agreement by and between Participant and the Company or any Subsidiary.
For purpose of the foregoing, no act or failure to act by Participant will be
considered “willful“ unless done or omitted to be done by Participant in bad
faith and without reasonable belief that Participant’s action or omission was in
the best interests of the Company or its Subsidiaries. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board will be conclusively presumed to be done, or omitted to be done, by
Participant in good faith and in the best interests of the Company.
Notwithstanding the foregoing, with respect to any Participant who is a party to
a Change in Control Severance Agreement with the Company or a Subsidiary, the
term “Cause“ will have the same meaning as set forth in such Change in Control
Severance Agreement. Further, with respect to Participants employed or residing
outside of the United States, “Cause“ will have the same meaning as reflected in
Participant’s written employment agreement with Participant’s Employer (if any)
or as detailed herein unless prohibited under applicable law and in such case,
the definition for Cause as determined under applicable law.
4.2    “Designated Beneficiary” means the beneficiary or beneficiaries
designated, in a manner determined by the Administrator, by a Participant to
receive amounts due or exercise rights of Participant in the event of
Participant’s death or Disability. In the absence of an effective designation by
a Participant, “Designated Beneficiary“ will mean Participant’s estate or, with
respect to Participants employed or residing outside of the United States,
Participant’s heirs as determined under applicable law.
4.3    “Disability” means Participant is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months; or is, by reason of a medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months, receiving replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. Further, with respect to Participants employed or residing outside of
the United States, “Disability“ will have the same meaning as reflected in
Participant’s written employment agreement with Participant’s Employer (if any)
or as detailed herein unless prohibited under applicable law and in such case,
the definition for Disability as determined under applicable law.
4.4    “Employer” means the Company or any Subsidiary that employs Participant
on an applicable date.


5

--------------------------------------------------------------------------------




4.5    “Good Reason” means in connection with Participant’s Termination of
Service, the occurrence of any of the following events within 18 months (or 24
months for any Participant subject to a Change in Control Severance Agreement)
after a Change of Control without Participant’s express written consent: (i) a
material adverse change in Participant’s duties or responsibilities as of the
Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that “Good Reason“ will not be deemed to occur
upon a change in Participant’s reporting structure, upon a change in
Participant’s duties or responsibilities that is a result of the Company no
longer being a publicly traded entity and does not involve any other event set
forth in this definition, or upon a change in Participant’s duties or
responsibilities that is part of an across the board change in duties or
responsibilities of employees at Participant’s level; (ii) any material
reduction in Participant’s annual base salary or annual target or maximum bonus
opportunity in effect as of the Change of Control (or as the same may be
increased from time to time thereafter); provided, however, that “Good Reason“
will not include such a reduction of less than 10% that is part of an across the
board reduction applicable to employees at Participant’s level; (iii) Company’s
relocation of Participant more than 50 miles from Participant’s primary office
location and more than 50 miles from Participant’s principal residence as of the
Change of Control; or (iv) any material breach by the Company of Participant’s
Grant Notice. Notwithstanding the foregoing, (i) with respect to any Participant
who is a party to a Change in Control Severance Agreement with the Company or a
Subsidiary, the term “Good Reason“ will have the same meaning as set forth in
such Change in Control Severance Agreement and (ii) a Participant must provide
written notice of Termination of Service to the Company within 90 days of
Participant’s initial knowledge of an event constituting Termination of Service
for Good Reason (or such event will not constitute Termination of Service for
Good Reason under the Plan) and the Company will have a period of at least 30
days to cure such event without triggering a Termination of Service for Good
Reason.
4.6    “Retirement” means with respect to a Participant, such Participant’s
voluntary separation from service on or after attaining age 62 with a combined
age and years of service equal to or greater than 67, to the extent such
provision does not violate applicable law.
4.7    “Termination of Service” means the time when the employee-employer
relationship between a Participant and the Company or any Subsidiary is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement; but excluding
terminations where Participant simultaneously commences or remains in employment
or service with the Company or any Subsidiary. The Compensation Committee, in
its sole discretion, will have the authority to determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for Cause and all questions of whether
particular leaves of absence constitute a Termination of Service; provided,
however, that, with respect to Incentive Stock Options, unless the Compensation
Committee otherwise provides in the terms of any Grant Notice or otherwise, or
as otherwise required by applicable law, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship will constitute a Termination of Service only if,
and to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under such Section. For purposes
of these Rules, Participant’s employee-employer relationship or consultancy
relations will be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain an Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off). If Participant is employed or
resides outside of the United States, the date of such Participant’s Termination
of Service will be the last day on which Participant is an Employee of the
Company or any Subsidiary that employs Participant.


6

--------------------------------------------------------------------------------




4.8    “Vesting End Date” means the day on which the period of vesting for an
applicable Award expires, as determined by the Vesting Schedule.
ARTICLE V.
OTHER PROVISIONS
5.1    Tax Withholding. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items“), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and that
the Company and its Subsidiaries (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with the
awarding, vesting or exercise of an Award or the subsequent sale of Stock (b) do
not commit to structure the terms of an Award (or any aspect of an Award) to
reduce or eliminate Participant’s liability for Tax-Related Items.
As a condition to the issuance of any shares of Stock pursuant to any Award or
the satisfaction of any vesting condition with respect to the shares of Stock to
be issued, if Participant’s country of residence (and the country of employment,
if different) requires withholding of Tax-Related Items, the Company immediately
may sell a sufficient whole number of shares of Stock that have an aggregate
Fair Market Value (as determined by the Company in its sole discretion)
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Stock. For purposes of the foregoing, Participant agrees to sign
any agreements, forms and consents that are reasonably requested by the Company
(or the Company’s designated brokerage firm or plan administrator) to effectuate
the sale of the shares of Stock (including, without limitation, as to the
transfer of the sale proceeds to the Company to satisfy the Tax-Related Items
required to be withheld).
Alternatively, the Company may hold back from the total number of shares of
Stock to be delivered to Participant, and will cause to be transferred to the
Company, whole shares of Stock that have an aggregate Fair Market Value (as
determined by the Company in its sole discretion) sufficient to pay the
Tax-Related Items required to be withheld with respect to the shares of Stock.
The cash equivalent of the shares of Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Further, the Company or the
Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from Participant’s salary or any other amounts payable to
Participant, with no withholding of shares of Stock or sale of shares of Stock,
or may require Participant to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the Award. For
purposes of the foregoing, the Company or the Employer may calculate the amount
of Tax-Related items required to be withheld with respect to an Award based upon
a withholding rate up to (but not exceeding) the maximum statutory rate
permitted under applicable law.
By accepting an Award, Participant expressly consents to the foregoing methods
of withholding for Tax-Related Items. All other Tax-Related Items related to an
Award and any shares of Stock delivered in settlement thereof are Participant’s
sole responsibility. Participant agrees to indemnify the Company and its
Subsidiaries against any and all liabilities, damages, costs and expenses that
the Company and its Subsidiaries may hereafter incur, suffer or be required to
pay with respect to the payment or withholding of any Tax-Related Items.




7

--------------------------------------------------------------------------------




5.2    Section 409A. To the extent applicable, Awards will be subject to Section
15.14 of the Plan regarding Section 409A of the Code. In that regard, to the
extent any Award is subject to Section 409A, and such Award or other amount is
payable on account of Participant’s “Termination of Service“ (or any similarly
defined term), then (a) such Award or amount will only be paid to the extent
such Termination of Service qualifies as a “separation from service“ as defined
in Section 409A, and (b) if such Award or amount is payable to a “specified
employee“ as defined in Section 409A then to the extent required in order to
avoid a prohibited distribution under Section 409A, such Award or other
compensatory payment will not be payable prior to the earlier of (i) the
expiration of the six-month period measured from the date of Participant’s
separation from service, or (ii) the date of Participant’s death.
5.3    Legal and Tax Compliance; Cooperation. If Participant is resident or
employed outside of the United States, Participant agrees, as a condition of the
grant of an Award, to repatriate all payments attributable to the shares of
Stock and cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of the shares of Stock acquired pursuant
to an Award) if required by and in accordance with applicable foreign exchange
rules and regulations in Participant’s country of residence (and country of
employment, if different). Participant also agrees to take any and all actions,
and consents to any and all actions taken by the Company and its Subsidiaries,
as may be required to allow the Company and its Subsidiaries to comply with
applicable laws, rules and regulations in Participant’s country of residence
(and country of employment, if different). Participant also agrees to take any
and all actions as may be required to comply with Participant’s personal legal
and tax obligations under applicable laws, rules and regulations in
Participant’s country of residence (and country of employment, if different).
5.4    Restrictive Covenants. Notwithstanding any provision in a Grant Notice to
the contrary, each Award granted under the Plan to Participant is expressly
conditioned upon such Participant’s execution of a Restricted Covenant Agreement
in the form designated by and acceptable to the Company in its sole discretion.
If Participant fails or refuses to execute such Restricted Covenant Agreement,
then each Award will be null and void.
5.5    Data Privacy. The Company’s headquarters is currently located at 9900
West 109th Street, Suite 100, Overland Park, Kansas, 66210, United States of
America, and the Company grants Awards under the Plan to employees of the
Company and its Subsidiaries in its sole discretion. In conjunction with the
Company’s grant of Awards under the Plan and its ongoing administration of such
Awards, the Company is providing the following information about its data
collection, processing, usage and transfer practices (“Personal Data
Activities”). In accepting the grant of an Award, Participant expressly and
explicitly consents to the Personal Data Activities as described herein.
(a)Data Collection, Processing and Usage. The Company collects, processes and
uses Participant’s personal data, including Participant’s name, home address,
email address, and telephone number, date of birth, social insurance number or
other identification number, salary, citizenship, job title, any shares of Stock
or directorships held in the Company, and details of all Awards or any other
equity compensation awards granted, canceled, exercised, vested, or outstanding
in Participant’s favor, which the Company receives from Participant or the
Employer. In granting the Award under the Plan, the Company will collect
Participant’s personal data for purposes of allocating shares of Stock and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and usage of Participant’s personal data is
Participant’s consent.
(b)Stock Plan Administration Service Provider. The Company transfers
Participant’s personal data to Solium Capital, an independent service provider
currently based in Canada, which assists the Company with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share Participant’s personal data with another company that serves in a similar
manner. The Stock Plan Administrator may open an account for Participant to
receive and trade


8

--------------------------------------------------------------------------------




shares of Stock acquired under the Plan. The Participant will be asked to agree
on separate terms and data processing practices with the Stock Plan
Administrator, which is a condition to Participant’s ability to participate in
the Plan.
(c)International Data Transfers. The Company and the Stock Plan Administrator
are currently based in the United States and Canada, respectively. The
Participant should note that Participant’s country of residence may have enacted
data privacy laws that are different from the United States and Canada. The
Company’s legal basis for the transfer of Participant’s personal data to the
United States and Canada is Participant’s consent.
(d)Voluntariness and Consequences of Consent Denial or Withdrawal. Participant’s
participation in the Plan and his or her grant of consent is purely voluntary.
The Participant may deny or withdraw his or her consent at any time. If
Participant does not consent, or if Participant later withdraws his or her
consent, Participant may be unable to participate in the Plan. This would not
affect Participant’s existing employment or salary; instead, Participant merely
may forfeit the opportunities associated with the Plan.
(e)Data Subjects Rights. The Participant may have a number of rights under the
data privacy laws in Participant’s country of residence. For example,
Participant’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in Participant’s country of
residence, and (vi) request a list with the names and addresses of any potential
recipients of Participant’s personal data. To receive clarification regarding
Participant’s rights or to exercise his or her rights, Participant should
contact his or her local human resources department.


5.6    Adjustments. Participant acknowledges that the Award is subject to
adjustment, modification and termination in certain events as provided in these
Rules and the Plan. The Company reserves the right to impose other requirements
on any Award, any shares of Stock acquired pursuant to an Award and
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with applicable law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan. Such requirements may
include (but are not limited to) requiring Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.
5.7    Participant’s Undertaking. As a condition of receiving an Award,
Participant agrees to take whatever additional actions and execute whatever
additional documents the Company may in its reasonable judgment deem necessary
or advisable in order to carry out or effectuate one or more of the obligations
or restrictions imposed on Participant pursuant to the express provisions of a
Grant Notice or the Plan.
5.8    Fractional Shares. The Company will not be required to issue any
fractional shares. Except as the Compensation Committee may otherwise approve,
fractional shares will be eliminated by rounding up.


9

--------------------------------------------------------------------------------




5.9    Notices. Any notice to be given under the terms of these Rules to the
Company must be in writing and addressed to the Company in care of the Company’s
Senior Vice President, Corporate Services or Secretary at the Company’s
principal office or the Senior Vice President, Corporate Services or Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of these Rules to Participant must be in writing and addressed to
Participant (or, if Participant is then deceased, to the person entitled to
exercise the Options) at Participant’s last known mailing address, email address
or facsimile number in the Company’s personnel files. By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.
5.10    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of these Rules.
5.11    Conformity to Laws. Participant acknowledges that the Plan, the Grant
Notice and these Rules are intended to conform to the extent necessary with all
applicable laws and, to the extent applicable laws permit, will be deemed
amended as necessary to conform to applicable laws.
5.12    Changes in Circumstances. Each Participant assumes all risks incident to
any change in the applicable laws or regulations or incident to any change in
the value of an Award, or the shares of Stock issued pursuant thereto, after the
date of grant.


5.13    Successors and Assigns. The Company may assign any of its rights under
these Rules to single or multiple assignees, and these Rules will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, these Rules will be binding upon
and inure to the benefit of the Designated Beneficiaries, heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.14    Waiver of Breach. The waiver by either party of a breach of any
provision of a Grant Notice must be in writing and will not operate or be
construed as a waiver of any other or subsequent breach.


5.15    Waiver of Jury Trial. As a condition of receiving an Award, each
Participant irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, trial by jury in any suit, action or proceeding
arising hereunder.


5.16    Entire Agreement. The Plan, the Grant Notice, the Clawback Policy and
these Rules (including any exhibit hereto or thereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.
5.17    Agreement Severable. In the event that any provision of the Grant Notice
or these Rules is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or these Rules.


10

--------------------------------------------------------------------------------




5.18    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Grant Notice and these
Rules create only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Awards,
and rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to the Awards, as and when exercised pursuant to the terms
hereof.
5.19    Not a Contract of Employment. Nothing in the Plan, the Grant Notice, the
Clawback Policy or these Rules confers upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
5.20    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
applicable law, each of which will be deemed an original and all of which
together will constitute one instrument.
5.21    Compliance with Laws and other Company Policies. Each Participant
accepts any Award subject to compliance with applicable securities laws, these
Rules and the Company’s other policies, procedures and guidelines, including
without limitation the Company’s Code of Ethics and Business Conduct and Stock
Ownership Guidelines.
5.22    Nature of Grant. By participating in the Plan, Participant acknowledges,
understands and agrees that:
 
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the
Compensation Committee at any time, to the extent permitted by the Plan;


(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants or benefits in lieu of
the Award, even if the Award has been granted in the past;


(c)    all decisions with respect to future grants of the Award, if any, will be
at the sole discretion of the Compensation Committee;


(d)    Participant is voluntarily participating in the Plan;


(e)    the Award is not intended to replace any pension rights or compensation;


(f)    the Award, the underlying shares of Stock, and the income and value of
same are not part of normal or expected compensation for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;




11

--------------------------------------------------------------------------------




(g)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;


(h)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Award resulting from Participant’s Termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the Award to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any such claim against the Company or any
of its Subsidiaries, waive Participant’s ability, if any, to bring any such
claim, and release the Company, its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;


(i)    unless otherwise agreed with the Company in writing, the Award, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of a Subsidiary; and


(j)    the following provisions apply only if Participant is providing services
outside the United States: (A) the Award, the underlying shares of Stock, and
the income and value of same are not part of normal or expected compensation or
salary for any purpose; and (B) neither the Company nor any Subsidiary will be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the U.S. dollar that may affect the value of the Award or of any
amount due to Participant pursuant to the settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement.


5.23    Certain Modifications for Foreign Participants. 
(a)    The Compensation Committee may modify Awards granted to Participants who
are foreign nationals or employed outside the United States or establish
subplans or procedures under the Plan to address differences in laws, rules,
regulations or customs of such foreign jurisdictions with respect to tax,
securities, currency, employee benefit or other matters. If Participant is a
resident outside of the United States, by accepting an Award, Participant
expressly acknowledges and agrees that it is Participant’s express intent that
these Rules, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If Participant received these Rules, the Plan, a Grant Notice, the Clawback
Policy or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
(b)    If a Participant is resident or employed in a country that is a member of
the European Union, the grant of an Award and these Rules are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into applicable law (the “Age Discrimination Rules”).
To the extent that a court or tribunal of competent jurisdiction determines that
any provision of an Award, these Rules or the Plan is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, will have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under applicable law.
5.24    Not a Public Offering. The grant of the Award under the Plan is not
intended to be a public offering of securities in Participant’s country of
residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities unless otherwise


12

--------------------------------------------------------------------------------




required under applicable law, and the grant of the Award is not subject to the
supervision of the local securities authorities.


5.25    No Advice Regarding Grant. Participant may not rely on the advice of any
employee or representative of the Company regarding Participant’s participation
in the Plan or Participant’s acquisition or sale of the shares of Stock subject
to the Award. Investment in shares of Stock involves a degree of risk. Before
deciding whether to participate in the Plan, Participant should carefully
consider all risk factors relevant to the acquisition of shares of Stock under
the Plan, and Participant should carefully review all of the materials related
to the Award and the Plan. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors before taking any
action related to the Plan.


5.26    Insider Trading/Market Abuse Laws. Participant acknowledges that the
United States has insider trading or market abuse laws and Participant’s country
of residence may have similar laws, which may affect Participant’s ability to
acquire or sell shares of Stock under the Plan during such times that
Participant is considered to have “inside information“ (as defined by applicable
laws). These laws may be the same or different from any Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to be
informed of and comply with such regulations, and that Participant is advised to
speak to Participant’s personal advisor on this matter.


5.27    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Award and participation in the
Plan or future grants of the Award that may be granted under the Plan, by
electronic means unless otherwise prohibited by applicable law. In accepting an
Award, Participant expressly consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.


5.28    Addendum. Notwithstanding any provision of these Rules to the contrary,
the Award will be subject to any special terms and conditions for Participant’s
country of residence (and country of employment, if different) as are forth in
the addendum to these Rules (the “Addendum”). If Participant transfers residence
or employment to another country reflected in the Addendum, the special terms
and conditions for such country will apply to Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with applicable law
or to facilitate the administration of the Plan. Any applicable portion of the
Addendum will constitute part of these Rules.






13

--------------------------------------------------------------------------------






ADDENDUM TO THE RULES, POLICIES AND PROCEDURES FOR EQUITY AWARDS GRANTED TO
EMPLOYEES


In addition to the terms of the Plan and the Rules, the Award is subject to the
following additional terms and conditions. All defined terms contained in this
Addendum will have the same meaning as set forth in the Plan and the Rules.
Pursuant to Section 5.28 of the Rules, if Participant transfers Participant’s
residence or employment to another country reflected in this Addendum, the
additional terms and conditions for such country (if any) will apply to
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with applicable law or to facilitate the administration of the Plan.


BRAZIL


1.    Compliance with Law. By accepting the Award, Participant acknowledges that
he or she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting or exercise of the Award, the
receipt of any dividends, and the sale of shares of Stock acquired under the
Plan.


2.    Labor Law Policy and Acknowledgement. This provision supplements Section
5.22 of the Rules:


By accepting the Award, Participant agrees that (i) the benefits provided under
the Rules and the Plan are the result of commercial transactions unrelated to
Participant’s employment; (ii) the Rules and the Plan are not a part of the
terms and conditions of Participant’s employment; and (iii) the income from the
Award, if any, is not part of Participant’s remuneration from employment.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Rules or the Plan, any Performance Stock Unit or Restricted Stock Unit will be
settled only in shares of Stock (and will not be settled in cash).


2.    Language Consent. The following provision will apply if Participant is a
resident of Quebec:


The parties acknowledge that it is their express wish that the present Rules, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


EUROPEAN UNION (“EU”)/EUROPEAN ECONOMIC AREA (“EEA”)
If Participant resides and/or is employed in the EU / EEA, the following
provision replaces Section 5.5 of the Rules:
Data Privacy. The Company’s headquarters is currently located at 9900 West 109th
Street, Suite 100, Overland Park, Kansas, 66210, United States of America, and
the Company grants Awards under the Plan to employees of the Company and its
Subsidiaries in its sole discretion. In conjunction with the Company’s grant of
Awards under the Plan and its ongoing administration of such Awards, the Company
is providing





--------------------------------------------------------------------------------




the following information about its data collection, processing, usage and
transfer practices (“Personal Data Activities”). In accepting the grant of an
Award, Participant should review the following information regarding the
Company’s data privacy practices.
(a)    Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, Participant is hereby notified that the Company collects,
processes, and uses certain personally-identifiable information about
Participant; specifically, including Participant’s name, home address, email
address and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any shares of Stock or
directorships held in the Company, and details of all Awards or any other equity
compensation awards granted, canceled, exercised, vested, or outstanding in
Participant’s favor, which the Company receives from Participant or the
Employer. In granting the Awards under the Plan, the Company will collect
Participant’s personal data for purposes of allocating shares of Stock and
implementing, administering and managing the Plan. The Company collects,
processes and uses Participant’s personal data pursuant to the Company’s
legitimate interest of managing the Plan and generally administering employee
equity awards and to satisfy its contractual obligations under the terms of the
Rules and the Plan. The Participant’s refusal to provide personal data may
affect Participant’s ability to participate in the Plan. As such, by
participating in the Plan, Participant voluntarily acknowledges the collection,
processing and use, of Participant’s personal data as described herein.
(b)    Stock Plan Administration Service Provider. The Company transfers
Participant’s personal data to Solium Capital, an independent service provider
currently based in Canada, which assists the Company with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share Participant’s personal data with another company that serves in a similar
manner. The Stock Plan Administrator may open an account for Participant to
receive and trade shares of Stock acquired under the Plan. The Participant will
be asked to agree on separate terms and data processing practices with the Stock
Plan Administrator, which is a condition to Participant’s ability to participate
in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are currently based in the United States and Canada, respectively.
The Participant should note that Participant’s country of residence may have
enacted data privacy laws that are different from the United States and Canada.
The Company’s legal basis for the transfer of Participant’s personal data to the
United States and Canada is to satisfy its contractual obligations under the
terms of the Plan, the Grant Notice and these Rules and/or its other legitimate
business interests.
(d)    Data Retention. The Company will use Participant’s personal data only as
long as is necessary to implement, administer and manage Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and securities laws. When the Company no longer
needs Participant’s personal data, the Company will remove it from its systems.
If the Company keeps Participant’s data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be for compliance
with relevant laws or regulations.


15



--------------------------------------------------------------------------------




(e)    Data Subjects Rights. Participant may have a number of rights under data
privacy laws in Participant’s country of residence. For example, Participant’s
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) place restrictions on processing, (v) lodge
complaints with competent authorities in Participant’s country of residence, and
(vi) request a list with the names and addresses of any potential recipients of
Participant’s personal data. To receive clarification regarding Participant’s
rights or to exercise his or her rights, Participant should contact his or her
local human resources department.
UNITED KINGDOM


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Rules or the Plan, any Performance Stock Unit or Restricted Stock Unit will be
settled only in shares of Stock (and will not be settled in cash).


2.     Tax Withholding. The following provision supplements Section 5.1 of the
Rules:


Notwithstanding any provision of Section 5.1 of the Rules to the contrary,
Participant agrees that Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company, the Employer or Her Majesty’s Revenue and Customs (“HMRC”) (or any
other tax authority or any other relevant authority). Participant also agrees to
indemnify and hold harmless the Company and the Employer against any taxes that
each is required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on Participant’s behalf.


3.     Exclusion of Claim. Participant acknowledges and agrees that Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from Participant ceasing to have rights under or to be
entitled to the Award, whether or not as a result of Participant’s Termination
of Service (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Award. Upon the grant of the Award,
Participant will be deemed irrevocably to have waived any such entitlement.




***************************************


16

